                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MOSAIC POTASH CARLSBAD, INC.

       Plaintiff,

v.                                                   Case Nos. 2:16-CV-00808-KG-SMV
                                                               2:16-CV-01268-KG-SMV
INTREPID POTASH, INC.;
INTREPID POTASH-NEW MEXICO, LLC;
STEVE GAMBLE,

       Defendants.


 ORDER GRANTING INTREPID’S UNOPPOSED MOTION TO EXTEND DEADLINE
          TO SUBMIT PROPOSED PRETRIAL ORDER TO COURT

       Pending before the Court is Defendant Intrepid Potash, Inc.’s and Intrepid-Potash-New

Mexico, LLC’s (collectively, “Intrepid’s”) Unopposed Motion to Extend Deadline to Submit

Proposed Pretrial Order to Court, Dkt. No. 253. After having considered the motion, the

applicable law, and having determined that good cause exists, the Court hereby GRANTS the

motion. The deadline for defendants to submit the proposed Pretrial Order to the Court is hereby

EXTENDED to and including June 21, 2019.

       IT IS SO ORDERED.

                                            ____________________________________
                                            UNITED STATES DISTRICT JUDGE




                                           1
Submitted on June 7, 2019, by:

HOLLAND & HART LLP

       /s/ Christopher H. Toll
By:
Christopher H. Toll (pro hac vice)
6380 South Fiddlers Green Circle, Suite 500
Greenwood Village, Colorado 80111
TEL: (303) 290-1600
Email: ctoll@hollandhart.com

~ AND ~

John M. Husband (pro hac vice)
Bradford J. Williams (pro hac vice)
555 17th Street, Suite 3200
Denver, Colorado 80202
TEL: (303) 295-8000
Email: jhusband@hollandhart.com
Email: bjwilliams@hollandhart.com

~ AND ~

Larry J. Montaño
110 N. Guadalupe, Suite 1
Santa Fe, New Mexico 87501
TEL: (505) 988-4421
Email: lmontano@hollandhart.com

~ AND ~

ATTORNEYS FOR DEFENDANTS INTREPID POTASH, INC.,
AND INTREPID POTASH-NEW MEXICO, LLC




                                          2
Approved on June 7, 2019 by:          Approved on June 7, 2019 by:

      /s/ Steve Gamble                DORSEY & WHITNEY LLP
By:
Steve Gamble                                /s/ Forrest Tahdooahnippah
1506 Adams Street                     By:
Carlsbad, New Mexico 88220-4603       RJ Zayed (pro hac vice)
                                      Forrest Tahdooahnippah (pro hac vice)
DEFENDANT PRO SE                      Shannon J. Bjorklund (pro hac vice)
                                      Allison Hill (pro hac vice)
                                      Suite 1500, 50 South Sixth Street
                                      Minneapolis, MN 55402-1498
                                      TEL: (612) 340-2600
                                      Email: zayed.rj@dorsey.com
                                      Email: forrest@dorsey.com
                                      Email: bjorklund.shannon@dorsey.com
                                      Email: hill.alison@dorsey.com
                                      ~ AND ~
                                      Kathryn Brack Morrow
                                      KEMP SMITH LLP
                                      3800 E. Lohman Ave., Suite C
                                      Las Cruces, New Mexico
                                      TEL: (575) 527-0023
                                      Email: katy.morrow@kempsmith.com
                                      ~ AND ~
                                      Charles C. High (pro hac vice)
                                      Gilbert L. Sanchez
                                      KEMP SMITH LLP
                                      221 N. Kansas, Suite 1700
                                      El Paso, TX 79901
                                      TEL: (915) 533-4424
                                      Email: charles.high@kempsmith.com
                                      Email: gsanchez@kempsmith.com
                                      ~ AND ~
                                      Clara B. Burns
                                      KEMP SMITH LLP
                                      PO Drawer 2800
                                      El Paso, TX 79999-2800
                                      TEL: (915) 533-4424
                                      Email: clara.burns@kempsmith.com

                                      ATTORNEYS FOR PLAINTIFF MOSAIC POTASH
                                      CARLSBAD, INC.




                                  3
